Title: To Thomas Jefferson from Richard Richardson, 24 August 1804
From: Richardson, Richard
To: Jefferson, Thomas


               
                  
                     Dr sir
                  
                  New york august 24th 1804
               
               I Receved yours of August the 15 which gave Me some Information Respecting new orleans for which I am grately oblige to you for and More so for your good opinion Respecting It I Shall leave this for philadelphia on the 27th of the prasant Instant with Colonal Tharp who Is from Jamaica a neighbour of Mine In that Contrey this gentalman Shiped twentey five hundred hogsheads of Shugar this year he percessing the same oppinion as Myself Respecting Jamaica wishes to purchase near new orleans 25 thousand acers of good Shugar lands our Rout will Be from philadelphia to fort pit By land and their to goe Down the River the Information we have acquired Is from a Book wrote By volaney his Travils published In philadelphia By Mr, Dobson the Information Respecting your house and Its progress are highly pleasing to Me I wish you had Some of the Mehogganey that lays waisting with us for the Inside of your house I am Extreamly Sorry to hear of the death of Mistress Epps which I were not Informed of when I wrote I hope Mr and Mistress Randal and their familey are all well you will Be good Enough To Mention Me to them likewise Mr. Dinsmore
               And Remaining with Everey Sentiments of a Steem Your Most obedint Servent
               
                  
                     Richard Richardson
                  
               
               
                  Post, please let Me hear from you when at new orleans
               
             